Title: Proclamation on the Occupation of Boston, 21 March 1776
From: Washington, George
To: 



[Cambridge, 21 March 1776]

By His ExcellencyGeorge Washington, Esq:Captain-General and Commander in Chief of the Forces of the Thirteen United Colonies.
Whereas the Ministerial Army have abandoned the Town of Boston; and the Forces of the United Colonies, under my Command, are in Possession of the same:
I Have therefore thought it necessary for the Preservation of Peace, good Order and Discipline, to publish the following Orders, that no Person offending therein may plead Ignorance as an Excuse for their Misconduct.
All Officers and Soldiers are hereby ordered to live in the strictest Peace and Amity with the Inhabitants; and no Inhabitant, or other Person employed in his lawful Business in the Town, is to be molested in his Person or Property on any Pretence whatever.—If any Officer or Soldier shall presume to

strike, imprison, or otherwise ill-treat any of the Inhabitants, they may depend on being punished with the utmost Severity.—And if any Officer or Soldier shall receive any Insult from any of the Inhabitants, he is to seek Redress, in a legal Way, and no other.
Any Non-commissioned Officer, Soldier, or others under my Command, who shall be guilty of robbing or plundering in the Town, are to be immediately confined, and will be most rigidly punished—All Officers are therefore ordered to be very vigilant in the Discovery of such offenders, and report their Names, and Crime, to the Commanding Officer in the Town, as soon as may be.
The Inhabitants, and others, are called upon to make known to the Quarter-Master General, or any of his Deputies, all Stores belonging to the Ministerial Army, that may be remaining or secreted in the Town: Any Person or Persons whatever, that shall be known to conceal any of the said Stores, or appropriate them to his or their own Use, will be considered as an Enemy of America, and treated accordingly.
The Selectmen, and other Magistrates of the Town, are desired to return to the Commander in Chief, the Names of all or any Person or Persons they may suspect of being employed as Spies upon the Continental Army, that they may be dealt with accordingly.
All Officers of the Continental Army, are enjoined to assist the Civil Magistrates in the Execution of their Duty, and to promote Peace and good order.—They are to prevent, as much as possible, the Soldiers from frequenting Tippling Houses, and strolling from their Posts.—Particular Notice ⟨will be⟩ taken of such Officers as are inattentive and remiss in their Duty; and on the contrary, such only who are active and vigilant, wi⟨ll be e⟩ntitled to future Favor and Promotion.
Given under my Hand ⟨at⟩ Head-Quarters in Cambridge, this Twenty-first Day of March 1776.

George Washington

